Citation Nr: 0733610	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  03-17 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for a right knee 
disability, currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for a psychiatric 
disability, characterized as major depression.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from January 1984 to May 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a several decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  A hearing before the undersigned Veterans Law 
Judge was held in February 2006.  These issues were remanded 
for further development in May 2006, and now return again 
before the Board.


FINDINGS OF FACT

1.  The veteran's right knee disability is currently 
manifested by pain, crepitus, and minimal limitation of 
motion.

2.  A psychiatric disability was not exhibited in service and 
a preponderance of the evidence of record is against a 
finding that any current psychiatric disability is otherwise 
related to service or service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a 
right knee disability are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4, §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5055, 5256, 5257, 5258, 5259, 
5260, 5261, 5262 (2007).  

2.  A psychiatric disability was not incurred in or 
aggravated by active military service, a psychosis was not 
exhibited within the first post service year, and a 
psychiatric disability is not secondary to a service 
connected disability.  38 U.S.C.A. § 1101, 1112, 1113, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In correspondence dated January 2002, March 2003, April 2003, 
and July 2006, the RO satisfied its duty to notify the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007).  Specifically, the RO notified the veteran 
of: information and evidence necessary to substantiate these 
claims; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  The veteran was instructed to submit 
any evidence in his possession that pertained to his claim.

The veteran was provided with several different letters 
regarding the VCAA at different times, and the veteran was 
able to participate effectively in the processing of his 
claim.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
on the merits of the claim would have been different had 
complete VCAA notice been provided at an earlier time.

VA has done everything reasonably possible to assist the 
veteran with respect to these claims in accordance with 38 
U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service and VA, as well as private medical records, 
have been associated with the claims file.  All identified 
and available treatment records have been secured.  The 
veteran has been medically evaluated in conjunction with his 
claim.  The duties to notify and assist have been met.




Entitlement to an increased evaluation for a right knee 
disability, currently evaluated as 20 percent disabling.

Historically, the Board notes that the veteran was originally 
granted service connection for a right knee disability at a 
noncompensable evaluation by an April 1987 RO decision.  This 
decision was based on service medical records which showed 
that the veteran injured his anterior cruciate ligament in 
service.  The veteran was eventually granted a 20 percent 
evaluation for this disability, and several temporary total 
evaluations, to recover from right knee surgery.  The veteran 
now disagrees with the 20 percent evaluation assigned to his 
right knee.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as is practical, on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2007). Separate diagnostic codes identify 
the various disabilities.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  Also, when making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  See 38 
C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2007).

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, taking into 
account any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
flare-ups.  38 C.F.R. § 4.14 (2006).  The Board notes that 
the guidance provided by the Court in DeLuca must be followed 
in adjudicating claims where a rating under the diagnostic 
codes governing limitation of motion should be considered.  
However, the Board notes that the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45 should only be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

In addition, the Board notes that the intent of the rating 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint. 38 C.F.R. 
§ 4.59 (2007).

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a (2007).  For VA 
purposes, normal extension and flexion of the knee is from 0 
to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2007).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing are related considerations.  38 C.F.R. § 4.45 (2007).  
For the purpose of rating disability from arthritis, the knee 
is considered a major joint.  See 38 C.F.R. § 4.45.

The veteran's service-connected right knee disability is 
currently evaluated as 20 percent disabling pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5258.  Dislocated semilunar 
cartilage, with frequent episodes of "locking," pain, and 
effusion into the joint is rated as 20 percent disabling.  38 
C.F.R. § 4.71a, Diagnostic Code 5258.  Removal of the 
semilunar cartilage, if symptomatic, is rated as 10 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis). Diagnostic Code 
5010, traumatic arthritis, directs that the evaluation of 
arthritis be conducted under Diagnostic Code 5003, which 
states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  
When, however, the limitation of motion is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent may be applied to each such major joint or group of 
minor joints affected by limitation of motion.  The 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5010.  In the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joints or 
two or more minor joint groups, will warrant a rating of 10 
percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under Diagnostic Code 5003.  

In VAOPGCPREC 23-97, the General Counsel held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Code 5003 and Diagnostic Code 
5257, and that evaluation of a knee disability under both of 
these codes would not amount to pyramiding under 38 C.F.R. § 
4.14 (2007).  VAOPGCPREC 23- 97 (July 1, 1997), 62 Fed. Reg. 
63604 (1997); see also Esteban v. Brown, 6 Vet. App. 259 
(1994).  However, a separate finding must be based on 
additional disability.

In VAOPGCPREC 9-98 (1998), the VA General Counsel further 
explained that, when a veteran has a knee disability 
evaluated under Diagnostic Code 5257, to warrant a separate 
rating for arthritis based on X-ray findings, the limitation 
of motion need not be compensable under Diagnostic Code 5260 
or Diagnostic Code 5261; rather, such limited motion must at 
least meet the criteria for a zero-percent rating.

In VAOPGCPREC 9-04, the General Counsel held that separate 
ratings may be assigned for limitation of flexion and 
limitation of extension of the same knee. VAOPGCPREC 9-04 
(Sept. 17, 2004), 69 Fed. Reg. 59990 (2007).  Specifically, 
where a veteran has both a limitation of flexion and a 
limitation of extension of the same leg, the limitations must 
be rated separately to adequately compensate for functional 
loss associated with injury to the leg.  Id.

Diagnostic Code 5260 provides for the evaluation of 
limitation of flexion of the knee.  A 10 percent rating is 
warranted when it is limited to 45 degrees and a 20 percent 
rating is warranted when it is limited to 30 degrees.  A 30 
percent rating contemplates limitation to 15 degrees.

Diagnostic Code 5261 provides for the evaluation of 
limitation of extension of the knee.  A 0 percent rating is 
warranted when leg extension is limited to 5 degrees.  A 10 
percent rating is warranted when it is limited to 10 degrees, 
and a 20 percent rating is warranted when it is limited to 15 
degrees.  Extension limited to 20 degrees warrants a 30 
percent evaluation, extension limited to 30 degrees warrants 
a 40 percent evaluation, and a 50 percent evaluation 
contemplates extension limited to 45 degrees.

Under Diagnostic Code 5262, for impairment of the tibia and 
fibula, a slight knee or ankle disability warrants a 10 
percent evaluation.  A 20 percent evaluation contemplates 
moderate knee or ankle disability.  Malunion of the tibia and 
fibula with marked knee or ankle disability warrants a 30 
percent evaluation.  A 40 percent evaluation contemplates 
nonunion of the tibia and fibula, with nonunion, with loose 
motion, requiring a brace.

Diagnostic Codes 5256 (ankylosis of the knee) and 5263 (genu 
recurvatum) are not applicable in this instance, as the 
medical evidence does not show that the veteran has any of 
these conditions.

The veteran could also be rated under 5257 for other 
impairment of the knee.  Under this code, for other 
impairment of the knee, recurrent subluxation or lateral 
instability, knee impairment with slight recurrent 
subluxation or lateral instability is assigned a 10 percent 
rating.  A 20 percent rating is assigned if there is moderate 
recurrent subluxation or lateral instability, and a 30 
percent rating is assigned if there is severe recurrent 
subluxation or lateral instability.  

Taking into account all relevant evidence, the Board finds 
that the criteria for a evaluation higher than 20 percent, 
for the veteran's right knee disability, have not been met.

Reviewing the evidence of record, a report of VA joint 
examination dated May 2002 indicated that the veteran 
reported aching knee pain that occurred one or two times a 
month lasting for two hours, which could be brought on by 
cold weather.  The veteran's right knee was noted to have an 
active range of motion against moderate resistance from 0 to 
130 degrees with complaints of pain with extreme of flexion.  
There was no effusion.  Ligaments were intact to varus or 
valgus stress.  No laxity was noted.  There was no swelling 
or tenderness of the right knee.

A report of VA fee basis examination dated March 2003 
indicated that the veteran reported popping, limping, and 
numbing related to the right knee.  The veteran was noted to 
have tenderness of the right knee, with a full range of 
motion of 0 to 140 degrees.  No instability was noted.  
Sensory examination was normal.  The veteran's gait was noted 
to be slightly antalgic on the right side, with no limitation 
of standing or walking.

An April 2003 VA report of outpatient rehabilitation noted 
that the veteran's right knee was not effused, and had no 
findings related to laxity.

The veteran underwent surgery for the removal of hardware 
from his right knee in October 2003.  A March 2004 VA 
outpatient treatment record noted that the veteran had full 
range of motion of the right knee, and noted no specific 
complaints or findings related to the right knee.

The report of the veteran's most recent VA examination, dated 
July 2006, indicated that the veteran reported constant pain 
in the right knee, along with occasional stiffness and 
swelling.  He denied locking or giving way, but noted 
"popping" in the knee.  Flare ups were reported three times 
per month, and significantly diminished his capacity for 
activity with the knee, but did not last for a long period of 
time.  The range of motion of the right knee was 0 to 110 
degrees actively, and 120 degrees passively, with pain 
verbalized beyond 110 degrees.  There was no crepitus.  There 
was no ligamentous laxity on the right.  There was no 
swelling.  Lachman's test was negative on the right.  
Strength was 4/5 on the right, and the right quadriceps was 
slightly atrophied.  Minimal degenerative changes were noted 
on X-ray.

In order to warrant an evaluation in excess of 20 percent, 
the veteran would have to be found to have either limitation 
of flexion to 15 degrees, or limitation of extension to 20 
degrees, or a lesser degree of limitation of flexion and 
extension which combined to a rating in excess of 20 percent, 
a finding of severe recurrent subluxation or lateral 
instability, or malunion of the tibia and fibula with marked 
knee or ankle disability.  During the course of this appeal, 
the veteran's limitation of motion has never been found to be 
less than 0 degrees of extension, which does not warrant a 
compensable evaluation, and 110 degrees of flexion, which 
also does not warrant a compensable rating.  Thus the 
criteria for a higher rating based on the applicable codes 
governing limitation of motion have not been met.  The Board 
notes the decrease in strength and other evidence of pain on 
motion, but the exhibited objective signs do not warrant a 
rating greater than the currently assigned 20 percent.  

Furthermore, the Board notes that, while the veteran has 
reported weakness and a popping sound in his knee, at no time 
during the course of this appeal has he been found to have 
subluxation or laxity.  Thus the criteria for a separate 
evaluation under Diagnostic Code 5257 have not been met.

Finally, the Board points out that, while the veteran was 
recently operated on for removal of hardware from his tibia, 
there is absolutely no evidence that the veteran has malunion 
of the tibia and fibula, such that a higher rating would be 
warranted under Diagnostic Code 5258.

Thus, the Board finds that the preponderance of the evidence 
of record is against a grant of a higher rating for the 
veteran's service connected right knee disability.
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating for the veteran's service connected right 
knee disability must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


Entitlement to service connection for a psychiatric 
disability, characterized as major depression.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  With chronic 
diseases shown as such in service (or within the presumptive 
period under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

Where the veteran served continuously for ninety (90) or more 
days during a period of war, and if a psychosis became 
manifest to a degree of 10 percent or more within one year 
from the date of the veteran's termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Further, secondary service connection will be granted when a 
disability is proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. §  3.310 (2007).  
Secondary service connection may be established for a 
disorder which is aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for a psychiatric 
disability.  In this regard, reviewing the relevant evidence 
of record, the Board notes that the veteran's service medical 
records are negative for complaints of, or treatment for, any 
psychiatric disability.  There is no objective medical 
evidence of record indicating that the veteran sought 
treatment for any psychiatric disability until 2002.

In April 2002, the veteran was found to have a major 
depressive disorder, but this diagnosis was not related to 
service.  In May 2002, VA outpatient treatment records 
indicate that the veteran was found to have an acute anxiety 
reaction, related to treatment in the hospital.

A May 2002 letter from a private psychologist indicates that 
the veteran had been attending weekly psychotherapy to 
address his adjustment disorder with depressive features.  It 
was noted that he still demonstrated difficulty accepting his 
physical limitations.  

A November 2002 VA outpatient treatment record indicates that 
the veteran was referred for anger management issues.  
Several VA mental health notes from 2003 indicate that the 
veteran was diagnosed with major depression and pain disorder 
with psychological features.  There is of record a January 
2002 report of illness from the State of Nevada which 
indicates that the veteran at that time was unable to work 
due to depression based on his physical disabilities.  A May 
2002 statement from a private physician appears to relate the 
veteran's depression to his multiple physical ailments.  
Finally, a March 2003 letter from a VA psychologist indicates 
that the veteran is under care for depression which has 
resulted from a combination of a series of stressful events, 
as well as continued frustration in dealing with chronic 
pain.  

In sum, the evidence reflects that the veteran has exhibited 
depression over the years, although recent treatment records 
do not reflect treatment for chronic psychiatric disability.  
However, no medical evidence has been presented to show that 
the veteran had a psychiatric disability in service or a 
psychosis within the first post service year.  There is no 
competent evidence providing a link between any current 
psychiatric disability and service or his service connected 
right knee disability.  There are references to the veteran 
being depressed and exhibiting psychiatric symptoms related 
to his physical ailments, but no competent evidence 
suggesting that psychiatric disability is due to or 
aggravated by the service-connected right knee disability 
itself.  Furthermore, the evidence as cited above does not 
show that the veteran was diagnosed with any psychiatric 
disability until 2002, 18 years after his separation from 
service.

As such, the Board finds that the preponderance of the 
evidence of record is against a finding that the veteran's 
psychiatric disability is related to service.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990).

The Board declines to obtain a medical nexus opinion with 
respect to the claim of service connection a psychiatric 
disability because there is no evidence of pertinent 
disability in service or for several years following service.  
There is no competent evidence that psychiatric disability is 
related to service-connected disability either.  Thus, while 
there are current diagnoses of psychiatric disability, there 
is no true indication that pertinent disability is associated 
with service or a service-connected disability.  See Charles 
v. Principi, 16 Vet. App. 370 (2002).  Indeed, in view of the 
absence of a psychiatric disability in service, and the first 
suggestion of pertinent disability many years after active 
duty, relating psychiatric disability to service would 
certainly be speculative.  However, service connection may 
not be based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2007).  The duty to 
assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim." 38 USCA 5103A(a)(2).  



ORDER

Entitlement to an increased evaluation for a right knee 
disability, currently evaluated as 20 percent disabling, is 
denied.

Entitlement to service connection for a psychiatric 
disability, characterized as major depression, is denied.




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)





 Department of Veterans Affairs


